

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2

 
CSX DIRECTORS’ PRE-2005 DEFERRED COMPENSATION PLAN
(As Amended Through January 8, 2008)
 
The purpose of this Plan was to permit members of the Board of Directors of CSX
Corporation to elect deferred receipt of director's fees and to allow CSX
Corporation to make other deferred awards to directors.  This Plan is intended
to constitute a deferred compensation plan for corporate directors.
 
1.  
Definitions

 
The following words or terms used herein shall have the following meanings:
 
(a)  
“Account” or “Accounts” -- means the bookkeeping account(s) maintained for each
Participant to record the amount of Director’s fees he has elected to defer and
other deferrals, as adjusted pursuant to Section 3.

 
(b)  
“Administrator” -- means the Senior Human Resources Officer of CSX Corporation
or such Officer’s designee.

 
(i)  
The Administrator shall be responsible for the general administration of the
Plan, claims review, and for carrying out its provisions.  Administration of the
Plan shall be carried out consistent with the terms of the Plan.

 
(ii)  
The Administrator shall have sole and absolute discretion to interpret the Plan
and determine eligibility for and benefits hereunder.  Decisions of the
Administrator regarding participation in and the calculation of benefits under
the Plan shall at all times be binding and conclusive on Participants, their
beneficiaries, heirs and assigns.

 
(c)  
“Average Price” -- means the average of the high and low price for CSX common
stock as reported on the New York Stock Exchange - Composite Listing (“NYSE”) on
the date of the applicable deferral or dividend payment.

 
(d)  
“Board” -- means the Board of Directors of CSX.

 
(e)  
“Change of Control” -- means any of the following:

 
(i)  
Stock Acquisition.  The acquisition, by any individual, entity or group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the "Exchange Act")(a "Person") of beneficial ownership
(within the meaning of Rule 13d(3) promulgated under the Exchange Act) of 20% or
more of either (A) the then outstanding shares of common stock of the
Corporation (the "Outstanding Corporation Common Stock"), or (B) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the "Outstanding
Corporation Voting Securities"); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control:  (A) any acquisition directly from the Corporation; (B) any acquisition
by the Corporation; (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any corporation controlled
by the Corporation; or (D) any acquisition by any corporation pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this Section 1(e); or

 
(ii)  
Board Composition.  Individuals who, as of the date hereof, constitute the Board
of Directors (the "Incumbent Board") cease for any reason to constitute at least
a majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to such date whose election or nomination for
election by the Corporation's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

 
(iii)  
Business Combination.  Consummation of a reorganization, merger, consolidation
or sale or other disposition of all or substantially all of the assets of the
Corporation or its principal subsidiary that is not subject, as a matter of law
or contract, to approval by the Interstate Commerce Commission or any successor
agency or regulatory body having jurisdiction over such transactions (the
“Agency”) (a “Business Combination”), in each case, unless, following such
Business Combination:

 
(A)  
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or its
principal subsidiary or all or substantially all of the assets of the
Corporation or its principal subsidiary either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be;

 
(B)  
no Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Corporation or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 
(C)  
at least a majority of the members of the board of directors resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Combination; or

 
(iv)  
Regulated Business Combination.  Consummation of a Business Combination that is
subject, as a matter of law or contract, to approval by the Agency (a “Regulated
Business Combination”) unless such Business Combination complies with clauses
(A), (B) and (C) of subsection (iii) of this Section 1(e); or

 
(v)  
Liquidation or Dissolution.  Consummation of a complete liquidation or
dissolution of the Corporation or its principal subsidiary approved by the
Corporation’s shareholders.

 
(f)  
“Closing Price”--  means the closing price for CSX common stock as reported on
the New York Stock Exchange - Composite Listing (“NYSE”) on the date of the
applicable deferral or dividend payment.

 
(g)  
 “CSX” or “Corporation” -- means CSX Corporation

 
(h)  
"Independent Advisor" -- means an independent accountant, actuary, benefits
consulting firm or other entity engaged by CSX to provide Participant accounting
and other services on behalf of the Plan.

 
(i)  
“Distribution Event” -- means the occurrence of any event listed in Section
1(e), “Change of Control”; provided that for purposes of Sections 1(e)(iii),
1(e)(iv) and 1(e)(v), “Consummation” means an actual change in ownership of
Outstanding Corporation Common Stock, Outstanding Corporation Voting Securities,
and/or assets of the Corporation or its principal subsidiary.

 
(j)  
“Effective Date” -- means initially January 1, 2003.  Subsequent amendments
shall be effective as of the indicated effective dates.

 
(k)  
“Form of Payment Election” -- means the election by the Participant of the form
of distribution (lump sum or installments) he will receive from his Account
pursuant to Section 5.

 
(l)  
“Member” -- means any person duly elected to the Board.

 
(m)  
“Partial Distribution Election” -- means a Distribution Election for a portion
of a Participant’s Account under Section 4.

 
(n)  
“Participant” -- means any Member who elected to participate in the Plan so long
as he or she is entitled to a benefit under the Plan.

 
(o)  
“Plan” -- means the CSX Directors’ Pre-2005 Deferred Compensation Plan.

 
(p)  
“Trust” -- means a grantor trust or trusts established by CSX which will
substantially conform to the terms of the Internal Revenue Service model trust
as described in Revenue Procedure 92-64, 1992-2 C.B. 422.  CSX is not obligated
to make any contribution a Trust.

 
(q)  
 “Valuation Date”  -- means each June and December 31 and such other dates as
the Administrator deems necessary or appropriate to value Participants' benefits
under this Plan.

 
In any instance in which the male gender is used herein, it shall, in
appropriate circumstances, also include persons of the female gender and visa
versa.
 
2.  
Participation

 
No Member may become a Participant in the Plan or make further deferrals
pursuant to the Plan for periods after December 31, 2004.
 
3.  
Participant’s Accounts

 
(a)  
So long as he or she is a Member, a Participant may elect, pursuant to forms
provided by the Administrator, to have all or any portion of his or her elective
and other deferrals, not required to be credited or actually credited to the
affected Participant’s stock account pursuant to the terms of the CSX
Corporation Stock Plan for Directors (“Stock Account”), credited as follows:

 
Through December 31, 2005:
 
To an interest-accruing account (“Interest Account”) or a CSX Phantom Stock
Account (“Phantom Stock Account”).
 
After December 31, 2005:
 
To an Account or Accounts related to and accounted for in the same manner as the
earnings benchmarks used in conjunction with the CSX Executives’ Deferred
Compensation Plan (the “EDC Plan”) (a “Benchmark Account”) approved from time to
time by the Administrator.
 
(b)  
Deferrals of Director’s fees in CSX common stock pursuant to the CSX Corporation
Stock Plan for Directors and other CSX deferred common stock awards were
credited to the affected Participant’s Stock Account.

 
(c)  
Through December 31, 2005, interest accrued on a Participant’s Interest Account
from the first day of the month following the date the deferred director’s fee
would otherwise have been paid to the Participant until it is actually paid,
such interest to be credited to an affected Participant’s Account and compounded
quarterly at the end of each calendar quarter. Interest will be credited
quarterly based on the annual rate of 10-year U.S. Treasury bonds as published
by the Wall Street Journal as of the first business day of October in the
preceding calendar year.  The value of a Participant’s Interest Account shall be
the sum of amounts deferred and all interest accrued thereon.  Interest Accounts
ceased to exist as of December 31, 2005.  All undistributed amounts credited to
such accounts were credited to a Benchmark Account, effective January 1, 2006.

 
(d)  
Credits (including both deferrals of directors’ fees and dividends) to and the
value of Phantom Stock Accounts were based upon Average Price. Credits to and
the value of Stock Accounts (other than deferred CSX common stock share awards
declared by the Company), are based upon Average Price through December 31,
2007, and Closing Price thereafter.  Notwithstanding the preceding, full and
fractional shares credited to Stock Accounts pertaining to dividends on CSX
common stock held by the trustee of the Directors’ Stock Trust or a successor
trust shall be credited based on the actual purchase price of the CSX common
stock acquired by the trustee with such dividends.

 
(e)  
Through December 31, 2005, a Participant, while a Member, could elect at any
time to transfer all or any portion of amounts deferred, including all earnings
thereon, between his or her Interest Account and Phantom Stock Account.  After
December 31, 2005, a Participant may elect, on forms provided by and pursuant to
rules established by the Administrator, to transfer all or any portion of
amounts held in a Benchmark Account among such accounts.  No transfers may be
made into the Stock Account.  Transfers out of the Stock Account may only be
made when a Participant is no longer a Member.

 
(f)  
Notwithstanding Sections 3(a), (c), and (e) to the contrary, with respect to
Participants in pay status on December 31, 2004, the undistributed portion of
their Accounts shall continue to be credited with earnings in accordance with
the provisions of the Plan as an Interest Account, Phantom Stock Account or
Stock Account, as applicable (assuming such provisions had continued in effect),
until the affected Participant’s distribution is complete.

 
4.  
Distribution of Accounts

 
(a)  
Amounts deferred under the Plan and credited to an Account shall be distributed
to a Participant from such Account in a lump sum one year following the date in
which a Participant ceases to be a Member, unless he shall file a Distribution
Election as provided in this Section 4 or a Form of Payment Election as provided
in Section 5.

 
(b)  
A Participant may file with the Administrator a Distribution Election for the
distribution from an Account upon:

 
(i)  
attainment of a designated age, however, he shall not elect an age that he will
attain less than one year subsequent to his Distribution Election; or

 
(ii)  
retirement from the Board.

 
(c)  
A Participant may file a Distribution Election or change a Distribution Election
at any time prior to:

 
(i)  
a date that is 30 days subsequent to the date of his retirement from the Board
in the case of his initial Distribution Election; or

 
(ii)  
one year prior to the date distribution is to commence under his Distribution
Election then in effect,

 
after which time no Distribution Election shall be filed.
 
(d)  
A Participant may make a Partial Distribution Election with respect to any
portion of a Participant’s Account, provided no Distribution Election shall be
made for a portion of an Account less than $2,000, as determined as of the date
the election is made.  No Participant shall have more than two Distribution
Elections in effect for an Account at any time.

 
(e)  
Except in the event of retirement from the Board, a distribution made pursuant
to a Distribution Election shall not commence prior to a date that is three
years subsequent to the date the Participant first makes a Deferral under either
this Plan or a predecessor plan which provides for the deferral of director’s
fees

 
(f)  
Any Distribution Election made in proper form by a Participant shall be
effective and distribution shall commence pursuant to such Distribution
Election.  Any Distribution Election not made in proper form shall be void.
Distributions from a Participant’s Stock Account shall be made only in shares of
CSX common stock.

 
(g)  
A Participant may request and receive a withdrawal from his Account at any time
without filing a Distribution Election under this Section 4.  Any such
withdrawal shall result in the forfeiture of an amount equal to the portion of
the Participant's Account that is withdrawn, multiplied by the Mid-term
Applicable Federal Rate determined as of the Valuation Date upon which the
withdrawal is effective.

 
(h)  
A Participant may make one additional election to defer (but not accelerate)
commencement of payment under the Plan at any time six months before payments
are to have commenced (“Re-deferral Election”).  Such Re-deferral Election shall
be made in a form prescribed by the Administrator.  If such Re-deferral Election
is to a designated age the re-deferral shall be for a period not less than one
year from the date the Re-deferral Election is made.

 
5.  
Form of Payment

 
The Form of Payment Elections provided in this Section 6 shall be made in
writing and may be changed at any time prior to a date that is six months prior
to the date distribution is to commence, after which time the Form of Payment
Election shall be irrevocable.  If installment payments are elected for an
Account, payments shall be made, as the Participant may elect, for either five,
ten, or fifteen years.  Installments shall be made as soon as practicable after
each June 30 and December 31.  The amount of each installment shall be
determined by multiplying the value of the Participant's account as of the last
business day of June or December immediately preceding the installment date by a
fraction, the numerator of which shall be one (1) and the denominator of which
shall be the number of installment payments over which payment of such amount is
to be made, less the number of installment payments previously made.  In the
case of installments from a Stock Account, fractional share amounts shall be
rounded up to the next highest whole share amount, except in the case of the
final installment, in which case a cash payment will be made for any fractional
shares.
 
6.  
Death of a Participant

 
(a)  
In the event a Participant dies while a Member, the balance of his Accounts
shall be paid in either a lump sum or installments (consistent with the Form of
Payment Elections made by the Participant as described in Section 5) to his
Designated Beneficiary.  Each Participant may file with the Administrator a
Designation of Beneficiary for this purpose.

 
(b)  
In the event a Participant shall die after he ceases to be a Member and before
he has received complete distribution from his Account, the balance credited to
his Account shall be paid to his Designated Beneficiary consistent with the Form
of Payment Elections made by the Participant as described in Section 5.

 
(c)  
In the event a Participant shall not file a Designation of Beneficiary, or his
Designated Beneficiary is not living at the Participant's death, the balance
credited to his Accounts shall be paid in full to his estate not later than the
tenth day of the calendar year following his date of death.

 
7.  
Obligation of CSX

 
This Plan shall be unfunded and credits to the Accounts of each Participant
shall not be set apart for him nor otherwise made available so that he may draw
upon them at any time, except as provided in this Plan.  Neither any Participant
nor his Designated Beneficiary shall have any right, title, or interest in such
credits or any claim against them.  Payments may only be made at such times and
in the manner expressly provided in this Plan.  CSX's contractual obligation is
to make the payments when due.  No notes or security for the payment of any
Participant's account shall be issued by CSX.
 
8.  
Change of Control

 
(a)  
Within 45 days of a Distribution Event, each Participant not making an election
under 8(c) below, shall be paid a lump sum payment equal to the amount the
Participant would have been entitled to receive determined under Section 5 had
he ceased to be a Member and selected an immediate lump sum payment.  The amount
of each Participant's lump sum payment shall be determined by the Independent
Advisor.

 
(b)  
A Participant who elected, within 90 days after becoming a Participant, to have
amounts and benefits determined and payable under the terms of the Plan as if a
Distribution Event had not occurred, may, at any time and from time to time,
change that election; provided, however, a change of election that is made
within one year of a Distribution Event shall be invalid.

 
(c)  
Notwithstanding anything in the Plan to the contrary, each Participant who made
an election under Section 8(b), may elect within 90 days following a
Distribution Event, in a time and manner determined by the Administrator, to
receive a lump sum payment calculated under the provisions of Section 8(a),
determined as of the Valuation Date next preceding such payment, except that
such calculated amount shall be reduced by 5% and such reduction shall be
irrevocably forfeited to CSX by the Participant.  Furthermore, as a result of
such election, the Participant shall no longer be eligible to participate or
otherwise benefit from the Plan.  Payments under this Section 8(c) shall be made
not later than 7 days following receipt by CSX of the Participant's
election.  The Administrator shall, no later than 7 days after a Distribution
Event has occurred, give written notification to each Participant eligible to
make an election under this Section 8(c), that a Distribution Event has occurred
and informing such Participant of the availability of the election.

 
9.  
Claims Against Participant's Account

 
No credits to the account of any Participant under this Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so shall be void.  Nor shall any
credit be subject to attachment or legal process for debts or other
obligations.  Nothing contained in this Plan shall give any Participant any
interest, lien, or claim against any specific asset of CSX or any Trust.  No
Participant or his Designated Beneficiary shall have any rights other than as a
general creditor of CSX.
 
10.  
Competition by Participant

 
In the event a Participant ceases to be a Member and becomes a proprietor,
officer, partner, employee, director, or otherwise becomes affiliated with any
business that is in competition with the Corporation, his Accounts may, if
directed by the Board in its sole discretion, be paid immediately to him in a
lump sum.
 
11.  
Payment of Credit Balance to Participant's Account

 
Notwithstanding anything herein to the contrary, the Board may, in its sole
discretion, direct payment in a lump sum, of any or all of the credit balance
appearing at the time in the Accounts of a Participant.
 
Further, the obligations of CSX and the benefit due any Participant or
Designated Beneficiary under the Plan shall be reduced by any amount received in
regard thereto under any Trust or any similar trust or other vehicle.
 
12.  
Amendment or Termination

 
This Plan may be altered, amended, suspended, or terminated at any time by the
Board, on the recommendation of the Compensation Committee of the Board,
provided, however, that no alteration, amendment, suspension, or termination
shall be made to this Plan which would result in the distribution of amounts
credited to the accounts of all Participants in any manner other than is
provided in this Plan without the consent of all Participants.  Further, the
Board may delegate its authority to take such actions by charter or otherwise.
 
13.  
Impact of Future Legislation or Regulation

 
(a)  
This Section 13 shall become operative upon the enactment of any change in
applicable statutory law or the promulgation by the Internal Revenue Service of
a final regulation or other pronouncement having the force of law, which
statutory law, as changed, or final regulation or pronouncement, as promulgated,
would cause any Participant to include in his  federal gross income amounts
accrued by the Participant under the Plan on a date (an “Early Taxation Event”)
prior to the date on which such amounts are made available to him or her
hereunder.

 
(b)  
Notwithstanding any other Section of this Plan to the contrary (but subject to
subsection (c), below), as of an Early Taxation Event, the feature or features
of this Plan, or the election by a Participant that would cause the Early
Taxation Event shall be null and void, to the extent, and only to the extent,
required to prevent the Participant from being required to include in his
federal gross income amounts accrued by the Participant under the Plan prior to
the date on which such amounts are made available to him hereunder.  By way of
example, but not by way of limiting the generality of the foregoing, if a
statute is enacted that would require a Participant to include in his or her
federal gross income amounts accrued by the Participant under the Plan prior to
the date on which such amounts are made available to him or her because of the
Participant’s right to receive a distribution of a portion of his Account under
Section 4(h), the right of all Participants to receive distributions under
Section 4(h) shall be null and void as of the effective date of that
statute.  If only a portion of a Participant's Account is impacted by the change
in the law, then only such portion shall be subject to this Section, with the
remainder of the Account not so affected being subject to such rights and
features as if the law were not changed.  If the law only impacts Participants
who have a certain status with respect to the Company, then only such
Participants shall be subject to this Section.

 
(c)  
Notwithstanding Section 13(b) above, if an Early Taxation Event occurs (e.g., if
a change in law is retroactive), the amounts that become taxable on the Early
Taxation Event shall be distributed to each Participant as soon as practicable
following such Early Taxation Event or, if later, the date of enactment or
promulgation.

 


34253.000052 RICHMOND 986338v7




 
 

--------------------------------------------------------------------------------

 
